        Case: 3:19-cv-00648-bbc Document #: 26 Filed: 06/19/20 Page 1 of 5



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -
PATRICK WERNER,
                                                               OPINION AND ORDER
                            Plaintiff,
                                                                   19-cv-648-bbc
              v.

ROSE SNYDER-SPAAR, AARON SABEL,
CHRISTOPHER SUSA, JOHN DOE, JESSICA
VANDER BLOOMER and KEVIN CARR,

                           Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -

       Pro se plaintiff Patrick Werner filed this proposed civil action under 42 U.S.C. § 1983

while he was incarcerated at the Oshkosh Correctional Institution, contending that

correctional officials were going to place him on a global positioning tracking system for life

after his release from prison, without due process and in violation of his constitutional rights.

On December 27, 2019, I dismissed plaintiff’s complaint for failure to state a federal claim

upon which relief may be granted because both the United States Supreme Court and the

Court of Appeals for the Seventh Circuit have held that global positional monitoring does

not constitute punishment under the Fourth Amendment and does not give rise to a separate

due process requirement under the due process clause of the Fourteenth Amendment. Dkt.

#18. On April 4, 2020, I denied plaintiff’s motion for reconsideration of that order because

he failed to identify any grounds for reconsideration of the dismissal. Dkt. #21.

       Before the court is plaintiff’s second motion for reconsideration and motion to amend

his complaint in which he seeks to bring several constitutional claims related to the



                                               1
       Case: 3:19-cv-00648-bbc Document #: 26 Filed: 06/19/20 Page 2 of 5



conditions of his probation and parole, his criminal sentences and what seems to be the

pending or recent revocation of his probation and parole. Dkt. ##24-25. For the reasons

below, plaintiff’s motions will be denied.



                                         OPINION

       I understand plaintiff to be seeking leave to amend his proposed complaint to bring

several due process, double jeopardy, civil conspiracy and First Amendment claims related

to the conditions of his probation and parole, his criminal sentences and the pending or

recent revocation of his probation and parole. Although plaintiff was incarcerated at the

time he filed his initial complaint in August 2019, it appears that he was released from

prison on probation or parole in October 2019, dkt. #15 at 2, but was arrested and

incarcerated at the Brown County, Wisconsin jail in November 2019 for violating the

conditions of his probation and parole. Id. at 6-7. He has remained incarcerated at the

Brown County jail since that time. In his current motion, he says that his probation and

parole are being revoked for his violation of his rules of supervision. Dkt. #25 at 13.

       First, plaintiff argues that he should not be forced to “re-serve” the time he has

already served on probation and parole, which included punitive restrictions and “lock

downs.” He asks to be “awarded for time he has already served on the probation/parole

order” and receive a sentence credit in the event that he is revoked for a rule violation. Dkt.

#25 at 2-10. The remainder of plaintiff’s proposed claims are challenges to the specific

conditions of his probation and parole, including restrictions on his movement and use of



                                              2
        Case: 3:19-cv-00648-bbc Document #: 26 Filed: 06/19/20 Page 3 of 5



computers and the internet, as well as the revocation of his probation and parole for

violating some of these conditions. Id. at 9-36.

       Plaintiff cannot bring any claim challenging the validity or duration of a criminal

conviction, sentence or revocation of probation and parole in an action under 42 U.S.C. §

1983 unless he has prevailed in a habeas corpus proceeding challenging the conviction,

sentence or revocation. Heck v. Humphrey, 512 U.S. 477, 487 (1994); Williams v.

Wisconsin, 336 F.3d 576, 579-80 (7th Cir. 2003) (applying Heck to “fact or duration” of

parole); Knowlin v. Thompson, 207 F.3d 907, 909 (7th Cir. 2000) (“[A claim that] would

necessarily imply the invalidity of [the prisoner’s] Wisconsin parole revocation . . . cannot

be shown through a § 1983 suit.”); Drollinger v. Milligan, 552 F.2d 1220 (7th Cir.1977)

(applying Heck to conditions of probation). As plaintiff recognizes in his motion, dkt. #25

at 8, the conditions of his probation and parole are part of his sentence because they “define

the perimeters of [his] confinement.” Williams, 336 F.3d at 579-80 (“It is because of these

restrictions that parolees remain ‘in custody’ on their unexpired sentences and thus may

initiate a collateral attack while on parole.”). Therefore, habeas corpus is the sole federal

remedy when, as in this case, a ruling in plaintiff’s favor would necessarily imply the illegality

of his custody or the invalidity of his conviction or sentence. Heck, 512 U.S. at 487. The

rule in Heck applies even if it is too late for plaintiff to seek collateral relief through a habeas

petition, so long as he could have sought collateral relief earlier but failed to do so in a timely

manner. Burd v. Sessler, 702 F.3d 429, 436 (7th Cir. 2012).

       In this instance, plaintiff has neither established the invalidity of his sentence by



                                                 3
       Case: 3:19-cv-00648-bbc Document #: 26 Filed: 06/19/20 Page 4 of 5



showing that he prevailed in a habeas corpus proceeding nor shown that he was unable to

challenge his sentence in state court. Therefore, plaintiff cannot bring a challenge to his

sentence under § 1983. In addition, this court cannot convert plaintiff’s action into one for

habeas corpus on its own motion. The Court of Appeals for the Seventh Circuit has held

that “[w]hen a plaintiff files a § 1983 action that cannot be resolved without inquiring into

the validity of confinement, the court should dismiss the suit without prejudice” rather than

convert it into a petition for habeas corpus. Copus v. City of Edgerton, 96 F.3d 1038, 1039

(7th Cir. 1996) (citing Heck, 512 U.S. 477).

       Accordingly, plaintiff’s motion for reconsideration or the screening order and motion

to amend his complaint will be denied. Although plaintiff may seek to raise his proposed

claims in a petition for a writ of habeas corpus, he should be aware that such a petition

would have to be dismissed immediately unless he can show that he has presented his claims

to the Wisconsin courts and has been denied relief at the trial and appellate levels, 28 U.S.C.

§ 2254(b)(1)(A), or that there is no state corrective process available to him, §

2254(b)(1)(B).




                                              4
      Case: 3:19-cv-00648-bbc Document #: 26 Filed: 06/19/20 Page 5 of 5




                                       ORDER

      IT IS ORDERED that plaintiff Patrick Werner’s motion for reconsideration, dkt.

#24, and motion to amend his complaint, dkt. #25, are DENIED.

      Entered this 19th day of June, 2020.

                                       BY THE COURT:

                                       /s/
                                       ________________________
                                       BARBARA B. CRABB
                                       District Judge




                                             5
